Exhibit 10.1




WARRANT EXERCISE AGREEMENT

This WARRANT EXERCISE AGREEMENT (this “Agreement”), dated as of May __, 2012, is
made by and among Saratoga Resources, Inc., a Texas corporation (the “Company”),
and the warrant holder identified on the signature page of this Agreement (the
“Holder”).

RECITALS:



A.

The Company and the Holder are parties to certain Warrants to Purchase Common
Shares of Saratoga Resources, Inc. (the “Original Warrants”) issued during 2011
pursuant to a Securities Purchase Agreement (the “Purchase Agreement”) whereby
the Holder has a right to purchase shares of common stock of the Company for a
period of two years at $5.00 per share;



B.

The Holder is willing to exercise the Original Warrant, on a cash exercise
basis, as to the number of shares (the “Early Exercise Shares”) indicated on the
signature page of this Agreement provided that the Company will issue to the
Holder, as consideration for exercising prior to the Expiration Date of the
Original Warrant, a new warrant (the “New Warrant”) to purchase one share of
common stock for each two Early Exercise Shares; the New Warrant being
exercisable for a period of three years at an exercise price of $8.00 per share
and being in the form attached hereto as Exhibit A;



C.

The Company is willing to issue the New Warrant on the terms set forth herein;
and



D.

Capitalized terms used herein and not otherwise defined have the meanings set
forth in the Original Warrants.

AGREEMENT

In consideration of the premises and the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Holder hereby agree as follows:



1.

Exercise of Original Warrants.  The Holder agrees to remit to the Company by
wire transfer to the account indicated on the signature page hereof, not later
than May 25, 2012, the full exercise price (the “Exercise Price”) of the Early
Exercise Shares and to simultaneously deliver to the Company the duly completed
Warrant Subscription Notice appearing as Exhibit A to the Original Warrants.



2.

Issuance of New Warrant. Promptly upon receipt of the Exercise Price, the
Company shall cause to be issued and delivered to the Holder a New Warrant to
purchase one share of common stock of the Company for each two Early Exercise
Shares for which the Exercise Price is remitted.



3.

Registration.  Promptly following the receipt of the Exercise Price, the Company
will commence efforts to file a registration statement with the Securities and
Exchange Commission covering the resale of the shares underlying both the
Original Warrants and the New Warrant.



4.

Applicability of Purchase Agreement.  The provisions set forth in Article 7 of
the Purchase Agreement are incorporated in and made a part of this Agreement.

 

 [Signature Page Follows]





1







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Holder and the Company have caused this
Agreement to be duly executed as of the date first above written.







  

 

 

Name of Holder (Printed)

  

  

  

By:

   

  

  

  

  

  

Name (printed):

   

  

  

  

  

  

  

Title:

   

  

  

  

  

  

  

Address:

   

  

  

  

   

  

  

  

   

  

  

  

 

 

Number of Early Exercise Shares:

 

 

 

 

 

  

  

Aggregate Exercise Price: $

   

  

  

  

  

  

Agreed to and Accepted by:

  

  

  

SARATOGA RESOURCES, INC.

  

  

  

By:

________________________________

  

Name:

  

  

Title:

  

  

 




WIRING INSTRUCTIONS




The Exercise Price should be wired per the following instructions:







Saratoga Resources, Inc. - Operating Acct










Please include a reference in any wire to: “Saratoga Resources Warrant Exercise”
and the name of the Holder.














2





